PER CURIAM: *
The attorney appointed to represent Alejandro Tovar has moved for leave to withdraw and has filed briefs in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Tovar has filed a response. The record is insufficiently developed to allow consideration at this time of Tovar’s claims of ineffective assistance of counsel; such claims generally “cannot be resolved on direct appeal when [they have] not been *598raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted).
We have reviewed counsel’s briefs and the relevant portions of the record reflected therein, as well as Tovar’s response. The Government did not breach the plea agreement. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Tovar’s motion for appointment of new counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.